DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on November 19, 2020. Claims 1-5 and 8-12 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the specification has been withdrawn in view of Applicant’s amendment.
	The objection to the claims has been withdrawn in view of Applicant’s amendment.
	The rejection of claims 2 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained and modified as necessitated by the amendments.
	All other rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 35 U.S.C. 102(a)(1)/102(a)(2), and 35 U.S.C. 103 are necessitated by the amendments.
Claim Objections
Claim 12 is objected to because of the following informalities:  in line 2 of the claim, “the polysaccharide” should read “the low-molecular-weight polysaccharide” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 11 recites the limitation “the concentration of the sugar alcohol in the separation medium is equal to or greater than 2%(w/v)” in lines 2-3 of the claim. The specification does not contain support for the concentration of the sugar alcohol in the separation medium being equal to or greater than 2%(w/v). Instead, the specification discloses that the concentration of the sugar alcohol in the separation medium is preferably 1-5 wt% (para. [0044] of the US PGPub). The specification also 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “at least one of mannitol, erythritol, xylitol, lactitol, maltitol and sorbitol” in lines 2-3 of the claim. It is unclear whether the claim requires at least one of the listed sugar alcohols or at least one of each of the listed sugar alcohols. In the instant US PGPub, para. [0010] & [0043] disclose that the sugar alcohol includes at least one of the listed sugar alcohols. If Applicant intends the claim to require at least one of the listed sugar alcohols, Examiner suggests amending the limitation to read “at least one of mannitol, erythritol, xylitol, lactitol, maltitol, [[and]]or sorbitol.” For the purpose of examination, Examiner interprets the limitation to be at least inclusive of any of the meanings listed previously.
Claim 5 recites the limitation “the sugar alcohol comprises mannitol, and the low-molecular-weight polysaccharide comprises pullulan” in lines 2-3 of the claim. It is unclear whether or not the claim requires both the sugar alcohol and the low-molecular-weight or the low-molecular-weight polysaccharide comprises pullulan.” For the purpose of examination, Examiner interprets the limitation to be at least inclusive of any of the meanings listed previously.
Claim 9 recited the limitation “a flow path” in line 3 of the claim. It is unclear whether the limitation “a flow path” in claim 9 is the same as or different from the previously recited “a surface-coated flow path” in lines 1-2 of claim 1. For the purpose of examination, Examiner interprets the limitation “a flow path” in claim 9 to be at least inclusive of any of the meanings listed previously. Claim 10 is rejected as dependent thereon.
Claim 11 recites the limitation "the concentration" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the concentration" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al., Mannitol influence on the separation of DNA fragments by capillary electrophoresis in entangled polymer solutions, Talanta, Vol. 46, Issue 4, pp. 735-742 (1998) (hereinafter “Han”).
Regarding claim 1, Han teaches a separation medium (a sieving buffer, pg. 737, right column, first paragraph, 3. Results and discussion) comprising:
hydroxypropylmethyl cellulose (hydroxypropylmethylcellulose (HPMC), abstract, pg. 737, right column, first paragraph, 3. Results and discussion); and
	a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide (mannitol, pg. 737, right column, first paragraph, 3. Results and discussion; Examiner notes that this limitation requires either a sugar alcohol derived from monosaccharide or disaccharide, OR a low-molecular-weight polysaccharide; since Han teaches mannitol, it meets the claim).
The limitation “for electrophoresis within a surface-coated flow path” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.

Regarding claim 2, Han teaches wherein the sugar alcohol comprises at least one of mannitol, erythritol, xylitol, lactitol, maltitol and sorbitol (mannitol, pg. 737, right column, first paragraph, 3. Results and discussion; for the purpose of examination, Examiner interprets this limitation to require at least one of the listed sugar alcohols).
	Regarding claim 3, claim 1 recites “a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide,” and therefore, the limitation “wherein a weight-average molecular weight of the low-molecular-weight polysaccharide is 10000-80000” of claim 3 is further limiting an optional component of claim 1 and is not further limiting the separation medium when the separation medium comprises a sugar alcohol derived from monosaccharide or disaccharide.
	Regarding claim 4, claim 1 recites “a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide,” and therefore, the limitation “wherein the low-molecular-weight polysaccharide comprises pullulan, agarose, dextran, dextrin, amylose, xanthan gum, mannan, galactomannan, gellan gum, carrageenan, curdlan, pectin, welan gum, alginic acid, alginic acid salt, alginic acid ester, karaya gum, tamarind seed gum, rhamsan gum, or a combination thereof” of claim 4 is further limiting an optional component of claim 1 and is not further limiting the separation medium when the separation medium comprises a sugar alcohol derived from monosaccharide or disaccharide.
Regarding claim 5, Han teaches wherein the sugar alcohol comprises mannitol, and the low-molecular-weight polysaccharide comprises pullulan (mannitol, pg. 737, right column, first paragraph, 3. Results and discussion; for the purpose of examination, Examiner interprets this limitation to mean that the sugar alcohol and the low-molecular-weight polysaccharide are alternatives).
	Regarding claim 8, Han teaches a reagent kit comprising the separation medium for electrophoresis according to claim 1 (the capillary electrophoresis system comprising capillaries filled with the sieving buffer, pg. 736, right column, first paragraph, 2.1. Apparatus, pg. 737, left column, last paragraph, 2.5. Entangled solution capillary electrophoresis, see rejection of claim 1 supra; Examiner notes that Han’s teachings of the capillary electrophoresis system meets the instant recitation of “kit” since the assembled capillary electrophoresis system of Han is merely an assembled kit).
	The limitation “for electrophoresis” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
	Examiner further notes that Han teaches the capillary electrophoresis system comprising capillaries filled with the sieving buffer (pg. 736, right column, first paragraph, 2.1. Apparatus, pg. 737, left column, last paragraph, 2.5. Entangled solution capillary electrophoresis), so the capillary electrophoresis system is capable of the recitation “for electrophoresis.”
Regarding claim 9, Han teaches an electrophoresis method which is the electrophoresis method of an object substance in a sample (separating DNA fragments of a sample by entangled solution capillary electrophoresis, pg. 737, left column, last paragraph, 2.5. Entangled solution capillary electrophoresis, right column, first and second paragraphs, 3. Results and discussion), comprising:
	(A) introducing the sample to a flow path filled with the separation medium for electrophoresis according to claim 1 (the sample was injected into the internally coated capillary filled with the sieving buffer, pg. 736, right column, first paragraph, 2.1. Apparatus, pg. 737, left column, last paragraph, 2.5. Entangled solution capillary electrophoresis, right column, first paragraph, 3. Results and discussion; see rejection of claim 1 supra; for the purpose of examination, Examiner interprets “a flow path” of claim 9 to be the same as the previously recited “a surface-coated flow path” of claim 1); and
	(B) applying a voltage to the flow path to conduct the electrophoresis and separate the object substance in the sample (a running voltage of 4 kV was applied to the capillary during entangled solution capillary electrophoresis to separate the DNA fragments in the sample, pg. 737, left column, last paragraph, 2.5. Entangled solution capillary electrophoresis, right column, first and second paragraphs, 3. Results and discussion).
	Regarding claim 10, Han teaches wherein the object substance comprises nucleic acid or protein (DNA fragments, pg. 736, right column, second paragraph, 2.2. Chemicals, pg. 737, right column, first and second paragraphs, 3. Results and discussion).
	Regarding claim 11, Han teaches wherein the concentration of the sugar alcohol in the separation medium is equal to or greater than 2%(w/v) (mannitol at concentrations of 2, 4, 6 and 
Regarding claim 12, claim 1 recites “a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide,” and therefore, the limitation “wherein the concentration of the polysaccharide in the separation medium is equal to 0.2 to 5 wt%” of claim 12 is further limiting an optional component of claim 1 and is not further limiting the separation medium when the separation medium comprises a sugar alcohol derived from monosaccharide or disaccharide.
Claim(s) 1-5 and 8-12 are alternatively rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2020/0141901 A1).
Regarding claim 1, Liu teaches a separation medium (an electrophoresis separation medium, para. [0021]) comprising:
hydroxypropylmethyl cellulose (hydroxypropylmethylcellulose, para. [0027], [0039]); and
	a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide (mannitol, para. [0023], [0046]; Examiner notes that this limitation requires either a sugar alcohol derived from monosaccharide or disaccharide, OR a low-molecular-weight polysaccharide; since Liu teaches mannitol, it meets the claim).
	The limitation “for electrophoresis within a surface-coated flow path” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural 
	Examiner further notes that Liu teaches the electrophoresis separation medium for capillary electrophoresis (para. [0021], [0025]), so the electrophoresis separation medium is capable of the recitation “for electrophoresis within a surface-coated flow path.”
	Regarding claim 2, Liu teaches wherein the sugar alcohol comprises at least one of mannitol, erythritol, xylitol, lactitol, maltitol and sorbitol (mannitol, para. [0023], [0046]; for the purpose of examination, Examiner interprets this limitation to require at least one of the listed sugar alcohols).
	Regarding claim 3, claim 1 recites “a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide,” and therefore, the limitation “wherein a weight-average molecular weight of the low-molecular-weight polysaccharide is 10000-80000” of claim 3 is further limiting an optional component of claim 1 and is not further limiting the separation medium when the separation medium comprises a sugar alcohol derived from monosaccharide or disaccharide.
	Regarding claim 4, claim 1 recites “a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide,” and therefore, the limitation “wherein the low-molecular-weight polysaccharide comprises pullulan, agarose, dextran, dextrin, amylose, xanthan gum, mannan, galactomannan, gellan gum, carrageenan, curdlan, pectin, welan gum, alginic acid, alginic acid salt, alginic acid ester, karaya gum, tamarind seed gum, rhamsan gum, or a combination thereof” of claim 4 is further limiting an optional component of claim 1 and is not further limiting the separation medium when the separation medium comprises a sugar alcohol derived from monosaccharide or disaccharide.
Regarding claim 5, Liu teaches wherein the sugar alcohol comprises mannitol, and the low-molecular-weight polysaccharide comprises pullulan (mannitol, para. [0023], [0046]; for the purpose of examination, Examiner interprets this limitation to mean that the sugar alcohol and the low-molecular-weight polysaccharide are alternatives).
	Regarding claim 8, Liu teaches a reagent kit comprising the separation medium for electrophoresis according to claim 1 (a kit comprising reagents and a container containing the electrophoresis separation medium, para. [0173]-[0174]; see rejection of claim 1 supra).
	The limitation “for electrophoresis” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
	Examiner further notes that Liu teaches the kit comprising the electrophoresis separation medium for capillary electrophoresis (para. [0173], [0176]), so the kit is capable of the recitation “for electrophoresis.”
	Regarding claim 9, Liu teaches an electrophoresis method which is the electrophoresis method of an object substance in a sample (a method for separating analytes using the electrophoresis separation medium, para. [0112]), comprising:
	(A) introducing the sample to a flow path filled with the separation medium for electrophoresis according to claim 1 (the analyte is delivered to an end of a microchannel filled with the electrophoresis separation medium, Fig. 4, para. [0112], [0257]; see rejection of claim 1 
	(B) applying a voltage to the flow path to conduct the electrophoresis and separate the object substance in the sample (the microchannel is in electrical communication with an anode and a cathode that are in electrical communication with a voltage source to apply a voltage to the electrophoresis separation medium in the microchannel to separate the analytes, Fig. 4, para. [0112], [0121], [0257]).
	Regarding claim 10, Liu teaches wherein the object substance comprises nucleic acid or protein (the analytes are nucleic acids or proteins, para. [0113]).
	Regarding claim 11, Liu teaches wherein the concentration of the sugar alcohol in the separation medium is equal to or greater than 2%(w/v) (the electrophoresis separation medium includes mannitol that is present in an amount between about 10 wt % and 50 wt % of the electrophoresis separation medium, para. [0046], [0053]).
	Regarding claim 12, claim 1 recites “a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide,” and therefore, the limitation “wherein the concentration of the polysaccharide in the separation medium is equal to 0.2 to 5 wt%” of claim 12 is further limiting an optional component of claim 1 and is not further limiting the separation medium when the separation medium comprises a sugar alcohol derived from monosaccharide or disaccharide.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0141901 A1) as applied to claim 1 above.
Regarding claim 9, Liu teaches an electrophoresis method which is the electrophoresis method of an object substance in a sample (a method for separating analytes using the electrophoresis separation medium, para. [0112]).
	Liu teaches introducing the sample to the separation medium for electrophoresis according to claim 1 (the analyte is delivered to an end of a microchannel filled with the electrophoresis separation medium, Fig. 4, para. [0112], [0257]; see rejection of claim 1 supra). For the purpose of examination, Examiner interprets “a flow path” of claim 9 to be the same as the previously recited “a surface-coated flow path” of claim 1. This embodiment of Liu is silent with respect to the flow path’s surface (the microchannel’s surface) being coated. However, Liu teaches another embodiment wherein the electrophoresis separation medium comprises a wall-coating material which coats the inner microchannel wall (para. [0127], [0131], [0247]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrophoresis separation medium of Liu to include a wall-coating material to coat the inner 
Modified Liu teaches applying a voltage to the flow path to conduct the electrophoresis and separate the object substance in the sample (the microchannel is in electrical communication with an anode and a cathode that are in electrical communication with a voltage source to apply a voltage to the electrophoresis separation medium in the microchannel to separate the analytes, Fig. 4, para. [0112], [0121], [0257]).
Regarding claim 10, Modified Liu teaches wherein the object substance comprises nucleic acid or protein (the analytes are nucleic acids or proteins, para. [0113]).
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection over Liu because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/V.T./Examiner, Art Unit 1794                                                                                                                                                                                                        
/MARIS R KESSEL/Primary Examiner, Art Unit 1795